Hall, Judge.
The defendants appeal from a judgment overruling their motion for new trial on the general grounds after they were convicted and sentenced on an indictment alleging assault with a pistol with intent to rob. The person allegedly assaulted testified that after he had parked and got out of a car in front of a club the defendants, a male (Sneed) and a female (Carter), walked past and stopped behind him, one on his right and one on his left. The female asked him for a cigarette and he faced her and said that he had thrown his last one away, and started walking toward his car. The man grabbed him and pushed him against the car and stuck something in his back and said “Give me your money ... all you’ve got.” The object stuck in his back could have been a straight finger or a pistol; he did not see a gun. A witness came out of the club and saw a man backed against the automobile and two persons in a huddle very close to him. The witness yelled “Take your hands off that man,” and the two persons ran away together. The witness called the police, and the officer answering the call saw the defendants a block away from the club; they were running and the officer stopped and talked with them and went on to the club. After receiving information there he went back and arrested the defendants. The male was wearing a pistol and exhibited a permit for it. Held:
1. The circumstantial evidence was sufficient to support the conviction of the defendant Sneed on the indictment alleging ari *645assault with a pistol. Odum v. State, 183 Ga. 854 (190 SE 25).
Argued April 2, 1968
Decided April 17, 1968.
Falligant & Maurice, Robert E. Falligant, Jr., for appellants.
Andrew J. Ryan, Jr., Solicitor General, Andrew J. Ryan, III, for appellee.
2. The evidence was sufficient to authorize the conviction of the defendant Carter as a principal aiding and abetting the criminal act. Code § 26-501; McWhorter v. State, 118 Ga. 55 (44 SE 873); McClung v. State, 206 Ga. 421 (57 SE2d 559).

Judgment affirmed.


Bell, P. J., and Quillian, J., concur.